This cause is ruled by the opinion this day handed down in Eva S. Prowant v. Isaac Smith.
While this action was commenced and prosecuted by a different plaintiff against the same defendant, and involved the title to different lots, the lots were included in the same tax deed, and the questions presented for review are precisely the same in both cases.
In these circumstances the judgment of the trial court in this case must be affirmed upon the authority of Prowant v Smith, supra.
OWEN, C. J., RAINEY, V. C. J., and JOHNSON, PITCHFORD, HIGGINS, and BAILEY, JJ., concur.